[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            February 29, 2008
                              No. 07-13069                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 07-00055-CR-JOF-1-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GABRIEL JOEL MCPHERSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (February 29, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Gabriel Joel McPherson appeals his 37-month sentence imposed after he
pled guilty to one count of escaping from a federal institution in violation of 18

U.S.C. § 751(a). McPherson argues that the district court imposed a substantively

unreasonable sentence because it failed to consider the nonviolent nature of the

offense and McPherson’s self-surrender. Additionally, McPherson argues that the

district court failed to explain why a 37-month sentence was necessary, in light of

the fact that a person escaping from a more secure facility would get the same

sentence. For the reasons set forth below, we affirm.

      “‘In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the

§ 3553(a) factors.’” United States v. Valnor, 451 F.3d 744, 750 (11th Cir. 2006)

(quoting United States v. Thomas, 446 F.3d 1348, 1349 (11th Cir. 2006)). This

reasonableness standard is deferential. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005) (per curiam). The Supreme Court recently clarified this standard

as a review for abuse of discretion. Gall v. United States, — U.S. —, 128 S. Ct.

586, 594, 169 L. Ed. 2d 445 (2007). Specifically, the district court must impose a

sentence that is both procedurally and substantively reasonable. Id. at 597. Only

the substantive reasonableness of McPherson’s sentence is at issue here.

      Substantive reasonableness involves inquiring whether the court abused its

discretion in determining that the statutory factors in 18 U.S.C. § 3553(a) support



                                            2
the sentence in question. Id. at 597, 600. Pursuant to § 3553(a), the sentencing

court shall impose a sentence “sufficient, but not greater than necessary” to comply

with the purposes of sentencing listed in § 3553(a)(2), namely reflecting the

seriousness of the offense, promoting respect for the law, providing just

punishment for the offense, deterring criminal conduct, protecting the public from

future criminal conduct by the defendant, and providing the defendant with needed

educational or vocational training or medical care. See 18 U.S.C. § 3553(a)(2).

Section 3553(a) also requires the sentencing court to consider the nature and

circumstances of the offense, the Guidelines range, and the need to avoid

unwarranted sentence disparities. See 18 U.S.C. § 3553(a)(1), (4),(6). Finally, the

challenging party has the burden of establishing that the sentence is unreasonable.

United States v. Bohannon, 476 F.3d 1246, 1253 (11th Cir.), cert. denied, — U.S.

—, 127 S. Ct. 2953, 168 L. Ed. 2d 277 (2007).

      We conclude that the district court did not abuse its discretion in sentencing

McPherson to 37-months’ imprisonment. McPherson’s Guidelines range was

calculated as 37–46 months. The district court addressed the factors and concerns

in § 3553(a), and McPherson has failed to show how the sentence is higher than

necessary to achieve the goals of §3553(a)(2). Consequently, McPherson has

failed to meet his burden of showing that the sentence is outside the range of



                                          3
reasonableness. Accordingly, we affirm his sentence of 37-months’ imprisonment.

      AFFIRMED.




                                       4